Name: Decision of the EEA Joint Committee No 109/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  technology and technical regulations
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(09)Decision of the EEA Joint Committee No 109/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0017 - 0018Decision of the EEA Joint CommitteeNo 109/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 65/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Commission Decision 98/522/EC of 17 June 1998 on a common technical regulation for public land-based enhanced radio message system (ERMES) receiver requirements (second edition)(2) is to be incorporated into the Agreement.(3) Decision 98/522/EC repeals, with effect from 24 April 1999, Commission Decision 95/290/EC of 17 July 1995 on a common technical regulation for public land-based European radio message system (ERMES) receiver requirements, which is incorporated into the Agreement and which is consequently to be repealed under the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 4zo (Commission Decision 98/521/EC) in Chapter XVIII of Annex II to the Agreement:"4zp. 398 D 0522: Commission Decision 98/522/EC of 17 June 1998 on a common technical regulation for public land-based enhanced radio message system (ERMES) receiver requirements (second edition) (OJ L 232, 19.8.1998, p. 25)."Article 2The text of point 4j (Commission Decision 95/290/EC) in Chapter XVIII of Annex II to the Agreement shall be deleted with effect from 24 April 1999.Article 3The texts of Decision 98/522/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000, p. 49.(2) OJ L 232, 19.8.1998, p. 25.